 
EXHIBIT 10.B
 
 
[EXECUTION COPY]




 
 

--------------------------------------------------------------------------------

 

 






SECOND TIER
RECEIVABLES SALE AGREEMENT




dated as of October 6, 2006




between




SNG FINANCE COMPANY, L.L.C.,
as Seller




and




SNG FUNDING COMPANY, L.L.C.,
as Buyer


 
 
 

 




 

--------------------------------------------------------------------------------



 


Table of Contents





   
Page
       ARTICLE I AMOUNTS AND TERMS
2
Section 1.1.
Purchase of Receivables
2
Section 1.2.
Payment for the Purchases
3
Section 1.3.
Purchase Price Credits and other Adjustments
4
Section 1.4.
Payments and Computations, Etc.
5
Section 1.5.
Transfer of Records
5
Section 1.6.
Rights under Lock-Boxes, Blocked Accounts and First Tier Sale Agreements
5
Section 1.7
Characterization
6
   
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
6
Section 2.1.
Representations and Warranties of Finance LLC
6
   
 
ARTICLE III
CONDITIONS OF PURCHASE
10
Section 3.1.
Conditions Precedent to Initial Purchase
10
   
 
ARTICLE IV
COVENANTS
10
Section 4.1.
Affirmative Covenants of Finance LLC
10
Section 4.2.
Negative Covenants of Finance LLC
16
   
 
ARTICLE V
TERMINATION EVENTS
17
Section 5.1.
Termination Events
17
Section 5.2.
Remedies
18
   
 
ARTICLE VI
INDEMNIFICATION
19
Section 6.1.
Indemnities by Finance LLC
19
Section 6.2.
Other Costs and Expenses
21
   
 
ARTICLE VII
MISCELLANEOUS
21
Section 7.1.
Waivers and Amendments
21
Section 7.2.
Notices
22
Section 7.3.
Protection of Ownership Interests of Buyer
22
Section 7.4.
Confidentiality.
22
Section 7.5.
Bankruptcy Petition.
23
Section 7.6.
CHOICE OF LAW
23
Section 7.7.
CONSENT TO JURISDICTION
23
Section 7.8.
WAIVER OF JURY TRIAL
24
Section 7.9.
Integration; Binding Effect; Survival of Terms
24
Section 7.10.
Counterparts; Severability; Section References 
24









--------------------------------------------------------------------------------




 


LIST OF EXHIBITS AND SCHEDULES




EXHIBIT I
Definitions
EXHIBIT II
Principal Places Of Business, Etc.
 
SCHEDULE A
Disclosure Information Delivered


 
 

--------------------------------------------------------------------------------

 

 

SOUTHERN NATURAL GAS COMPANY


SECOND TIER
RECEIVABLES SALE AGREEMENT




THIS SECOND TIER RECEIVABLES SALE AGREEMENT, dated as of October 6, 2006, is by
and between SNG FINANCE COMPANY, L.L.C., a Delaware limited liability (“Finance
LLC”), and SNG FUNDING COMPANY, L.L.C., a Delaware limited liability company
(“Buyer”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in, or as otherwise
provided in, Exhibit I.
 
PRELIMINARY STATEMENTS


Finance LLC is party to that certain First Tier Receivables Purchase Agreement
dated as of October 6, 2006 (as the same may from time to time hereafter be
amended, supplemented, restated or otherwise modified, the “First Tier Sale
Agreement”) between Southern Natural Gas Company, a Delaware corporation
(“Originator”), and Finance LLC, pursuant to which Originator will sell and
assign to Finance LLC, and Finance LLC will purchase from Originator, all of
Originator’s right, title and interest in and to Receivables, together with the
Related Security and Collections with respect thereto. Finance LLC wishes to
sell and assign to Buyer, and Buyer wishes to purchase from Finance LLC,
immediately following the purchase of Receivables from Originator, all of
Finance LLC’s right, title and interest in and to such Receivables, together
with the Related Security and Collections with respect thereto. Finance LLC and
Buyer intend the transactions contemplated hereby to be true sales of the
Receivables from Finance LLC to Buyer, providing Buyer with the full benefits of
ownership of the Receivables, and Finance LLC and Buyer do not intend these
transactions to be, or for any purpose (other than the Intended
Characterization) to be characterized as, loans from Buyer to Finance LLC.
Immediately following the purchase of Receivables from Finance LLC, Buyer will
(i) issue undivided interests (intended to constitute senior beneficial
interests) in such Receivables and the associated Related Security and
Collections (the “Investor Interests”) pursuant to that certain Receivables
Purchase Agreement dated as of October 6, 2006 (as the same may from time to
time hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, Southern Natural Gas Company, as Servicer,
the “Investors” and “Managing Agents” from time to time party thereto and BNP
Paribas, New York Branch, as Program Agent (in such capacity, and including any
successor agent appointed pursuant to the terms of the Purchase Agreement, the
“Program Agent”), and (ii) issue an undivided interest (intended to constitute a
junior beneficial interest) in such Receivables and the associated Related
Security and Collections (the “Junior Interest”) to Finance LLC.
 
ARTICLE I
 
AMOUNTS AND TERMS
 
Section 1.1.  Purchase of Receivables.
 
(a)  Upon the terms and subject to the conditions hereof, Buyer hereby agrees to
purchase, and Finance LLC hereby agrees to sell, all of Finance LLC’s right,
title and interest in and to all of its Receivables (each such transaction, a
“Purchase”). On the date of Finance LLC’s initial purchase of Receivables from
Originator pursuant to the First Tier Sale Agreement (the “Initial Purchase
Date”), Buyer shall purchase, and Finance LLC shall sell, transfer and convey,
all of Finance LLC’s right, title and interest in and to all Receivables then
outstanding, together with all Related Security relating thereto and all
Collections thereof. On each Business Day thereafter until the Termination Date,
Buyer shall purchase, and Finance LLC shall sell, transfer and convey, all of
Finance LLC’s right, title and interest in and to all Receivables which were not
previously purchased by Buyer hereunder, together in each case with all Related
Security relating thereto and all Collections thereof. Prior to making the
initial Purchase hereunder, Buyer may request of Finance LLC, and Finance LLC
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request.
 
(b)  It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC), which sales are absolute and irrevocable and shall
provide Buyer with the full benefits of ownership of the Receivables. Except for
the Purchase Price Credits, Repurchase Prices and Special Adjustment Credits
owed pursuant to Section 1.3, each sale of Receivables hereunder is made without
recourse to Finance LLC; provided that (i) Finance LLC shall be liable to Buyer
for all representations, warranties and covenants made by Finance LLC pursuant
to the terms of the Transaction Documents to which Finance LLC is a party, and
(ii) such sale does not constitute and is not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of Finance LLC or
any other Person arising in connection with the Receivables, the related
Contracts, the Related Security or any other obligations of Finance LLC. In view
of the intention of the parties hereto that the Purchases of Receivables made
hereunder shall constitute sales of such Receivables rather than loans secured
thereby, Finance LLC agrees, on or prior to the Initial Purchase Date and in
accordance with Section 4.1(f)(ii), to mark its master data processing records
relating to the Receivables with a legend acceptable to Buyer and to the Program
Agent (as Buyer’s assignee), evidencing that Buyer has purchased such
Receivables as provided in this Agreement and to note in its financial
statements that the Receivables have been sold to Buyer. Upon the request of
Buyer or the Program Agent (as Buyer’s assignee), Finance LLC will execute and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to perfect and maintain the perfection of Buyer’s ownership
interest in the Receivables and the Related Security and Collections with
respect thereto, or as Buyer or the Program Agent (as Buyer’s assignee) may
reasonably request.
 
Section 1.2.  Payment for the Purchases.
 
(a)  The Purchase Price for each Purchase of Receivables on the Initial Purchase
Date in existence on the Initial Purchase Date shall be payable in full by Buyer
to Finance LLC on such date, and shall be paid to Finance LLC in the following
manner:
 
(i)  by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent issue of Investor Interests
under the Purchase Agreement (including Reinvestments thereunder) after the
payment of its operating costs and any amounts payable under the Purchase
Agreement; and
 
(ii)  the balance, by issuing the Junior Interest to Seller.
 
The Purchase Price for each Receivable purchased by Finance LLC pursuant to the
First Tier Sale Agreement after the Initial Purchase Date shall be due and owing
in full by Buyer to Finance LLC or its designee on the date each such Receivable
is purchased by Finance LLC (except that Buyer may, with respect to any such
Purchase Price, offset against such Purchase Price any amounts owed by Finance
LLC to Buyer hereunder and which have become due but remain unpaid) and shall be
paid to Finance LLC in the manner provided in the following paragraphs (b) and
(c).
 
(b)  With respect to any Receivables purchased by Finance LLC pursuant to the
First Tier Sale Agreement, Buyer shall pay the Purchase Price therefor in the
following manner:
 
(i)  first, by delivery of immediately available funds on the Business Day on
which purchase occurs to the extent of funds available to Buyer from its
subsequent issue of Investor Interests under the Purchase Agreement (including
Reinvestments thereunder) or other cash on hand;
 
(ii)  second, on a deferred basis in the manner provided in the following
paragraph (c); and
 
(iii)  third, unless Buyer has declared the Termination Date to have occurred
pursuant to Section 5.2, by an increase in the amount of the Junior Interest
equal to the remaining unpaid balance of such Purchase Price.
 
(c)  Although the Purchase Price for each Receivable purchased by Buyer pursuant
to this Agreement after the Initial Purchase Date shall be due and payable in
full by Buyer to Finance LLC on the date such Receivable was so purchased,
settlement of the cash portion of the Purchase Price between Buyer and Finance
LLC for purchases occurring during any Monthly Period shall be deferred, to the
extent Buyer does not have funds available from its subsequent issue of Investor
Interests under the Purchase Agreement (including Reinvestments thereunder) or
other cash on hand on such Business Day and settled, with respect to all
Receivables purchased by Buyer during such Monthly Period, on each subsequent
Business Day on or prior to the next following Monthly Settlement Date to the
extent of funds available to Buyer on such Business Day from subsequent issue of
Investor Interests under the Purchase Agreement (including Reinvestments
thereunder) or other cash on hand. Although settlement of the cash portion of
the Purchase Price for Receivables shall be effected on a deferred basis as
provided herein, any increase in the Junior Interest pursuant to clause (iii) of
Section 1.2(b) in connection with the purchase thereof by Buyer shall be deemed
to have occurred and shall be effective as of the Business Day on which such
purchase occurred.
 
(d)  From and after the Termination Date, Finance LLC shall not be obligated to
(but may, at Finance LLC’s option) sell Receivables to Buyer on the terms of
this Agreement.
 
Section 1.3.  Purchase Price Credit and other Adjustments.
 
(a)  If on any day:
 
(i)  the Net Outstanding Balance of a Receivable (other than the portion thereof
constituting an Additional Amount) is:
 
(A) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment (including as a result of billing errors or rate
adjustments) or otherwise by Originator or Finance LLC (other than cash
Collections on account of the Receivables), or


(B) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or


(ii)  any of the representations and warranties set forth in Article II of the
First Tier Sale Agreement are no longer true with respect to any Receivable
(unless such untrue representation or warranty affects only any portion thereof
constituting an Additional Amount),
 
then, in such event, (i) unless Originator elects to repurchase such Receivable
from Finance LLC pursuant to clause (y) of Section 1.3(a) of the First Tier Sale
Agreement, Buyer shall be entitled to a credit (each, a “Purchase Price Credit”)
equal to the amount of the Purchase Price Credit (as defined in the First Tier
Sale Agreement) to which Finance LLC is entitled to receive with respect to such
Receivable pursuant to Section 1.3(a) of the First Tier Sale Agreement, or (ii)
if Originator elects to repurchase such Receivable from Finance LLC pursuant to
clause (y) of Section 1.3(a) of the First Tier Sale Agreement, Finance LLC shall
repurchase such Receivable from Buyer, without recourse, representation or
warranty, for a repurchase price (each, a “Repurchase Price”) equal to the
Repurchase Price (as defined in the First Tier Sale Agreement) to which Finance
LLC is entitled to receive with respect to such Receivable pursuant to
Section 1.3(a) of the First Tier Sale Agreement. The aggregate Purchase Price
Credits and Repurchase Prices payable with respect to any day shall be due and
payable within two Business Days after such day and shall (i) first be applied
as a credit against the Purchase Price for the Receivables to be purchased by
Buyer on the date of the payment thereof up to the amount of the cash portion
thereof otherwise available to be paid to Finance LLC in cash pursuant to clause
(i) or (ii) of Section 1.2(b) and (ii) second, to the extent of the balance
thereof, paid by Finance LLC for the account of Buyer and its assigns on such
date (but solely from cash payments received by Finance LLC from Originator
pursuant to Section 1.3(a) of the First Tier Sale Agreement) by wire transfer of
immediately available funds to the Collection Account maintained under the
Purchase Agreement.
 
(b)  On each day on which there is a Special Adjustment Amount payable under the
Purchase Agreement, Buyer shall be entitled to a purchase price adjustment
credit (each, a “Special Adjustment Credit”) equal to the amount of such Special
Adjustment Amount, which shall be due and payable on such day shall (i) first be
applied as a credit against the Purchase Price for the Receivables to be
purchased by Buyer on the date of the payment thereof up to the amount of the
cash portion thereof otherwise available to be paid to Originator in cash
pursuant to clause (i) or (ii) of Section 1.2(b), after giving effect to any
reductions therein pursuant to Section 1.3(a), and (ii) second, to the extent of
the balance thereof, paid in cash by Finance LLC to Buyer on such date (but
solely from cash payments received by Finance LLC from Originator pursuant to
Section 1.3(b) of the First Tier Sale Agreement).
 
Section 1.4.  Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer to Finance LLC hereunder shall be paid or deposited in
accordance with the terms hereof on the day when due in immediately available
funds to the account of Finance LLC as is designated from time to time by
Finance LLC or as otherwise directed by Finance LLC. All amounts to be paid by
Finance LLC to Buyer hereunder shall be paid in accordance with the terms hereof
on the day when due in immediately available funds for the account of Buyer and
its assigns to the Collection Account maintained under the Purchase Agreement or
as otherwise directed by Buyer with the consent of the Program Agent. In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day. If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided that such Default Fee shall not at any time exceed the maximum
rate permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. 
 
Section 1.5.  Transfer of Records. 
 
(a)  In connection with the Purchase of Receivables hereunder, Finance LLC
hereby sells, transfers, assigns and otherwise conveys to Buyer all of Finance
LLC’s right and title to and interest in the Records (to the extent assignable)
relating to all Receivables sold hereunder, without the need for any further
documentation in connection with the Purchase.
 
(b)  Finance LLC shall take such action reasonably requested by Buyer or the
Program Agent (as Buyer’s assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the Purchase
Agreement have an enforceable ownership interest in the Records (to the extent
assignable) relating to the Receivables purchased from Finance LLC hereunder.
 
Section 1.6.  Rights under Lock-Boxes, Blocked Accounts and First Tier Sale
Agreement. In consideration of Buyer’s purchase of Receivables hereunder,
Finance LLC hereby sells and assigns to Buyer, all of Finance LLC’s rights
under, in and to (but none of its obligations under) (a) each Lock-Box and
Blocked Account and (b) the First Tier Receivables Sale Agreement (including (i)
all payment rights thereunder, (ii) all rights to indemnification or
reimbursement or similar rights arising thereunder, (iii) all representations
and warranties made by Originator thereunder, and (iv) all UCC financing
statements filed pursuant thereto), and all proceeds of thereof. In connection
with such sale and assignment, Finance LLC agrees that Buyer and its assigns
shall have the right to enforce Finance LLC’s rights and remedies under the
First Tier Sale Agreement, to receive all amounts payable thereunder or in
connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of Buyer or its assigns or any of its or
their respective Affiliates to perform any of the obligations of Finance LLC
under the First Tier Sale Agreement. From and after the occurrence of a
Termination Event and during the continuance thereof, Buyer or its assigns shall
have the exclusive right to direct the enforcement by Finance LLC of its rights
under the First Tier Sale Agreement. Without limiting the generality of the
foregoing, Finance LLC shall not consent to the eligibility of Excluded
Receivables as Receivables under the First Tier Sale Agreement without the prior
consent of Buyer.
 
Section 1.7.  Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale or contribution by Finance LLC to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that each sale of Receivables hereunder shall constitute a
true sale thereof, Finance LLC hereby grants to Buyer a duly perfected security
interest in all of Finance LLC’s right, title and interest in, to and under all
of the Receivables purchased or intended to be purchased by Buyer hereunder now
existing and hereafter arising, all Collections, Related Security and Records
with respect thereto, each Lock-Box and Blocked Account and all agreements
related thereto, all of Finance LLC’s rights under, in and to the First Tier
Receivables Sale Agreement (including (a) all payment rights thereunder, (b) all
rights to indemnification arising thereunder, (c) all representations and
warranties made by Originator thereunder, and (d) all UCC financing statements
filed pursuant thereto), and all proceeds of the foregoing, which security
interest shall be prior to all other Adverse Claims thereto. After the
occurrence of a Termination Event, Buyer and its assigns shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided to a secured creditor after default under the UCC
and other applicable law, which rights and remedies shall be cumulative.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1.  Representations and Warranties of Finance LLC. Finance LLC hereby
represents and warrants to Buyer that:
 
(a)  Existence and Power. It is a limited liability company duly formed, validly
existing and in good standing under the laws of its state of organization, and
is duly qualified to do business and is in good standing as a foreign entity,
and has and holds all power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.
 
(b)  Power and Authority; Due Authorization; Execution and Delivery. The
execution and delivery by it of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and its use of the proceeds of the Purchases made hereunder, are
within its powers and authority and have been duly authorized by all necessary
action on its part. This Agreement and each other Transaction Document to which
it is a party have been duly executed and delivered by it.
 
(c)  No Conflict. The execution and delivery by it of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
limited liability company agreement or certificate of formation, (ii) any law,
rule or regulation applicable to it, including the Natural Gas Act, as amended,
and the rules and regulations of FERC thereunder, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of it or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
 
(d)  Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with (except as have been given, made or
obtained), any governmental authority or regulatory body (including FERC) is
required for the due execution and delivery by it of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder, except for the filing of the financing
statements required hereunder, which filings have been duly made. It does not,
and will not during the term of this Agreement, engage in the transportation of
natural gas in interstate commerce, or the sale in interstate commerce of such
gas for resale. No authorization or approval or other action by, and no notice
to or filing with FERC is required for the due execution and delivery by Buyer
of this Agreement and each other Transaction Document to which it is a party and
the performance of its obligations hereunder and thereunder.
 
(e)  Actions, Suits. There is no litigation, action, suit or other legal or
governmental proceeding pending, or to the best of its knowledge, threatened,
against or affecting it, or any of its properties, in equity, or before or by
any court, arbitrator or governmental authority relating to the transactions
under this Agreement which, in any such case, could reasonably be expected to
have a Material Adverse Effect.
 
(f)  Binding Effect. This Agreement and each other Transaction Document to which
it is a party constitute its legal, valid and binding obligations, enforceable
against it in accordance with their respective terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(g)  Accuracy of Information. All written information heretofore furnished by it
or any of its Affiliates to Buyer (or its assigns) (i) pursuant to any
requirement of this Agreement or any of the other Transaction Documents or (ii)
listed or described on Schedule A hereto, is or, when furnished will be, true
and accurate in all material respects on the date such information is stated or
certified and does not and will not, when furnished, contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein, when taken as a whole, not misleading (it
being recognized that any projections or forecasts provided to Buyer or its
assigns are based on estimates and assumptions believed in good faith by
Financing LLC on the date hereof or (if later) the date of delivery to be
reasonable as of their date, and that actual results during the periods covered
by such projections or forecasts may differ from projected or forecasted
results).
 
(h)  Use of Proceeds. No proceeds of the Purchases hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i)  Good Title. Each purchase of Receivables by Finance LLC from Originator
pursuant to the First Tier Sale Agreement was made in good faith and without
knowledge of any Adverse Claim against the Receivables purchased, except as
contemplated by the Transaction Documents. Immediately prior to each purchase
hereunder, Finance LLC shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as contemplated by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC of all appropriate jurisdictions to perfect
Finance LLC’s ownership interest in each Receivable, its Collections and the
Related Security with respect thereto.
 
(j)  Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from it) legal and equitable title to, with the right to sell and
encumber each Receivable existing or hereafter arising, together with the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transactions Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s ownership interest in the Receivables, the Related Security
and the Collections.
 
(k)  Places of Business etc. Its principal place of business, chief executive
office, jurisdiction of formation and the office where it keeps all of its
Records are located at the address(es) and in the jurisdictions listed on
Exhibit II or such other locations of which Buyer and its assigns has been
notified in accordance with Section 4.2(a) and where all action required by
Section 4.2(a) has been taken and completed. Its Federal Employer Identification
Number and the organizational identification number from its jurisdiction of
formation are correctly set forth on Exhibit II. In the past five years, it has
not used any company names, trade names or assumed names other than the name in
which it has executed this Agreement.
 
(l)  Material Adverse Effect. Since the date of this Agreement, no event has
occurred that would reasonably be expected to have a Material Adverse Effect.
 
(m)  Ownership of Buyer. Finance LLC owns, directly or indirectly, 100% of the
issued and outstanding equity interests of Buyer, free and clear of any Adverse
Claim. Such equity interests are validly issued, fully paid and nonassessable,
and there are no outstanding options, warrants or other rights to acquire equity
interests or securities of Buyer. Finance LLC has not Subsidiaries other than
Buyer.
 
(n)  Not an Investment Company. It is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.
 
(o)  Compliance with Law. It and its Subsidiaries have complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it or they may be subject, except where
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect.
 
(p)  Taxes. It and its Subsidiaries have duly filed all tax returns required to
be filed by it, and has duly paid and discharged all taxes, assessments and
governmental charges upon it or against its properties now due and payable, the
failure to file or pay which, as applicable, would have a Material Adverse
Effect, unless and to the extent only that the same are being contested in good
faith and by appropriate proceedings by it or such Subsidiary.
 
(q)  Payments to Finance LLC, etc. With respect to each Receivable transferred
to Finance LLC under the First Tier Sale Agreement, Finance LLC has given
reasonably equivalent value to Originator in consideration therefor, and such
transfer was not made for or on account of an antecedent debt. No transfer by
Originator of any Receivable under the First Tier Sale Agreement is or may be
voidable under any section of the Federal Bankruptcy Code or other statutory
provisions or common law or equitable action by any Person. No transfer by
Finance LLC of any Receivable under this Agreement is or may be voidable under
any section of the Federal Bankruptcy Code or other statutory provisions or
common law or equitable action by any Person.
 
(r)  Compliance with Representations. On and as of the date of each Purchase and
on and as of each subsequent date any Receivable is purchased by it pursuant to
the First Tier Sale Agreement, it hereby represents and warrants that all of the
other representations and warranties set forth in this Article II are true and
correct on and as of each such date (and after giving effect to all Receivables
purchased on each such date) as though made on and as of each such date.
 
In addition to the representations and warranties set forth above in this
Section 2.1, Finance LLC acknowledges and agrees that Buyer and its assigns, as
assignees of the First Tier Sale Agreement, have the benefit of the
representations and warranties of Originator set forth therein.
 
ARTICLE III
 
CONDITIONS OF PURCHASE
 
Section 3.1.  Condition Precedent to Purchases. Buyer’s obligation to Purchase
Receivables on any date shall be subject to the condition precedent that the
Amortization Date shall not have occurred.
 
ARTICLE IV
 
COVENANTS
 
Section 4.1.  Affirmative Covenants of Finance LLC. Until the date on which this
Agreement terminates in accordance with its terms, Finance LLC hereby covenants,
as to itself, as set forth below:
 
(a)  Financial Reporting. It will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (and its assigns):
 
(i)  Annual Reporting. Within 120 days after the close of each of Finance LLC’s
fiscal years, unaudited financial statements (which shall include balance
sheets, statements of income and changes in stockholders’ equity and a statement
of cash flows) for such fiscal year, all certified by a Responsible Officer of
Finance LLC as fairly presenting in all material respects the financial
condition, results of operations and cash flows of Finance LLC in accordance
with GAAP, subject to the omission of footnote disclosure.
 
(ii)  Quarterly Reporting. Within 60 days after the close of the first three (3)
quarterly periods of each of Finance LLC’s fiscal years, unaudited balance
sheets of Finance LLC as at the close of each such period and statements of
income and changes in stockholders’ equity and an unaudited statement of cash
flows for Finance LLC for the period from the beginning of such fiscal year to
the end of such quarter, all certified by a Responsible Officer of Finance LLC
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of Finance LLC in accordance with GAAP, subject to
normal year-end adjustments and omission of footnote disclosure.
 
(b)  Notices. It will notify Buyer (and its assigns) in writing of or, if
applicable, provide Buyer (and its assigns) copies of the following:
 
(i)  Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer or the Program Agent, copies of the same.
 
(ii)  Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or its ability to
perform its obligations under this Agreement as Buyer (or its assigns) may from
time to time reasonably request in order to protect the interests of Buyer (and
its assigns) under or as contemplated by this Agreement.
 
(c)  It will notify Buyer in writing of any of the following promptly (and in
any case within two Business Days) upon a Responsible Officer’s actual knowledge
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
 
(i)  Termination Events or Potential Termination Events. Promptly (and in any
case within two Business Days) upon a Responsible Officer’s actual knowledge of
each Termination Event and each Potential Termination Event, by a statement of
one of its Responsible Officers.
 
(ii)  Judgment and Proceedings. The entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Finance LLC.
 
(iii)  Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv)  Termination Date. The occurrence of the “Termination Date” under and as
defined in the First Tier Sale Agreement.
 
(d)  Compliance with Laws and Preservation of Existence. It will comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, and will obtain and
maintain all applicable authorizations or approvals from governmental
authorities or regulatory bodies (including FERC), except where the failure to
so comply or to obtain or maintain such authorization or approval could not
reasonably be expected to have a Material Adverse Effect. It will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except where the failure to so preserve and maintain or
qualify could not reasonably be expected to have a Material Adverse Effect.
 
(e)  Audits. It will furnish to Buyer and the Program Agent (as Buyer’s
assignee) and their respective representatives at all times, upon reasonable
prior notice, reasonable full access during regular business hours to all of its
offices and Records (wheresoever located, including any repository used to store
any such Records), as appropriate to verify its compliance with this Agreement,
and permit Buyer and the Program Agent (as Buyer’s assignee) and their
representatives to examine and audit the same, and make photocopies and/or
computer tape or other digital media replicas thereof, and it agrees to render
to Buyer and the Program Agent (as Buyer’s assignee) and their representatives,
at its sole cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. Buyer and the Program Agent (as
Buyer’s assignee) and their respective representatives shall also have the right
to discuss its affairs with its officers and to verify under appropriate
procedures the validity, amount, quality, quantity, value and condition of, or
any other matter relating to, the Receivables and the Related Security. Prior to
the occurrence of a Termination Event, the number and frequency of any such
audits by the Program Agent (as Buyer’s assignee) shall be limited to such
number and frequency as shall be reasonable in the exercise of the Program
Agent’s reasonable commercial judgment, but shall in no event exceed one such
audit per year. Each such audit shall be at the sole expense of Finance LLC.
 
(f)  Keeping and Marking of Records and Books.
 
(i)  It will maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Receivables in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). It will give Buyer (or its assigns)
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
 
(ii)  It will at all times maintain an account in its master records indicating
the aggregate amount of Receivables sold by it to the Buyer hereunder and
pledged by the Buyer to the Program Agent under the Purchase Agreement.
 
(g)  Compliance with Contracts and Credit and Collection Policy. It will not
take any action in contravention in any material respect of the Contracts
related to the Receivables or the Credit and Collection Policy.
 
(h)  Performance and Enforcement of First Tier Sale Agreement. It will perform
its obligations and undertakings under and pursuant to the First Tier Sale
Agreement, will purchase Receivables thereunder in compliance with the terms
thereof and will, to the extent necessary in its reasonable business judgment,
enforce the rights and remedies accorded to it under the First Tier Sale
Agreement, provided, that after the Termination Date or the occurrence and
during the continuation of a Termination Event, it shall enforce its rights and
remedies under the First Tier Sale Agreement at the direction of Buyer (or its
assigns). It will take all actions to perfect and enforce its rights and
interests (and the rights and interests of its assigns) under the First Tier
Sale Agreement as Buyer (or its assigns) may from time to time reasonably
request, including making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in First Tier Sale
Agreement.
 
(i)  Ownership. It will take all necessary action to establish and maintain,
irrevocably in Buyer, legal and equitable title to the Receivables, and to the
Related Security and the Collections with respect to such Receivables, free and
clear of any Adverse Claims other than Adverse Claims in favor of Buyer (and its
assigns) (including the filing of all financing statements or other similar
instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect Buyer’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or its assigns) may reasonably request).
 
(j)  Investors’ Reliance. Finance LLC acknowledges that Buyer and its assigns
(including the Investors) are entering into the transactions contemplated by
this Agreement and the other Transaction Documents in reliance upon Finance
LLC’s identity as a legal entity that is separate from Originator or any
Affiliate thereof (each, an “El Paso Entity”). Therefore, from and after the
date of execution and delivery of this Agreement, Finance LLC shall take all
reasonable steps, including all steps that Buyer (or its assigns) may from time
to time reasonably request, to maintain Finance LLC’s identity as a separate
legal entity and to make it manifest to third parties that Finance LLC is an
entity with assets and liabilities distinct from those of any El Paso Entity
thereof and not just a division of a El Paso Entity. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein,
 
(i)  Finance LLC shall:
 
(A)  maintain books and records and bank accounts separate from those of any
other Person;
 
(B)  maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;
 
(C)  comply with all organizational formalities necessary to maintain its
separate existence;
 
(D)  hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;
 
(E)  maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; except that Finance LLC’s assets
may be included in a consolidated financial statement of its Affiliate so long
as appropriate notation is made on such consolidated financial statements to
indicate the separateness of Finance LLC from such Affiliate and to indicate
that Finance LLC’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person;
 
(F)  prepare and file its own tax returns separate from those of any Person to
the extent required by applicable law, and pay any taxes required to be paid by
applicable law;
 
(G)  allocate and charge fairly and reasonably any common employee or overhead
shared with Affiliates;
 
(H)  not enter into any transaction with Affiliates except on an arm’s-length
basis and pursuant to written, enforceable agreements;
 
(I)  conduct business in its own name, and use separate stationery, invoices and
checks;
 
(J)  not commingle its assets or funds with those of any other Person;
 
(K)  not assume, guarantee or pay the debts or obligations of any other Person;
 
(L)  correct any known misunderstanding as to its separate identity;
 
(M)  not permit any Affiliate to guarantee or pay its obligations;
 
(N)  not make loans or advances to any other person;
 
(O)  pay its liabilities and expenses out of its own funds;
 
(P)  maintain a sufficient number of employees in light of its contemplated
business purpose and pay the salaries of its own employees, if any, only from
its own funds;
 
(Q)  maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall not
require the member of Finance LLC to make additional capital contributions to
Finance LLC;
 
(R)  cause the managers, agents and other representatives of Finance LLC to act
at all times with respect to Finance LLC consistently and in furtherance of the
foregoing and in the best interests of Finance LLC;
 
(S)  at all times have an Independent Manager and ensure that all limited
liability company actions relating to (x) the selection, maintenance or
replacement of the Independent Manager, (y) the dissolution or liquidation of
Finance LLC or (z) the initiation of, participation in, acquiescence in or
consent to any bankruptcy, insolvency, reorganization or similar proceeding
involving Finance LLC, are duly authorized by unanimous consent of Finance LLC’s
members and managers, including the Independent Manager; and
 
(T)  take such other actions as are reasonably necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Andrews Kurth
LLP, as counsel for Finance LLC, in connection with the closing of this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times; and
 
(ii)  Finance LLC shall not:
 
(A)  guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit as being
available to pay the obligations of any other Person;
 
(B)  engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Agreement and the First Tier Sale
Agreement;
 
(C)  incur, create or assume any indebtedness or liabilities other than as
expressly permitted under this Agreement and the First Tier Sale Agreement;
 
(D)  make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person other than as permitted under
this Agreement and the First Tier Sale Agreement;
 
(E)  to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Finance LLC’s business;
 
(F)  buy or hold evidence of indebtedness issued by any other Person (other than
cash or investment-grade securities);
 
(G)  form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity, except, in each case, for Buyer; or
 
(H)  own any asset or property other than the Receivables and proceeds thereof,
and such other property as is contemplated by this Agreement and the First Tier
Sale Agreement.
 
(k)  Collections. In the event any payments relating to Receivables are remitted
directly to Finance LLC, Finance LLC will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Blocked
Account within two (2) Business Days, and, at all times prior to such
remittance, Finance LLC will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of Buyer and its assigns.
Finance LLC will not maintain any accounts or lockboxes, other than its
operating account at Mellon Bank, N.A.
 
(l)  Taxes. It will file all tax returns and reports required by law to be filed
by it and promptly pay all taxes and governmental charges at any time owing,
except any such taxes which are not yet delinquent or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP (if any) shall have been set aside on its books
or where the failure to so file or pay could not reasonably be expected to have
a Material Adverse Effect.
 
(m)  Insurance. It will maintain in effect, or cause to be maintained in effect,
at its own expense, such casualty and liability insurance as it shall deem
appropriate in its good faith business judgment. It will pay, or cause to be
paid, the premiums therefor. The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Finance LLC’s obligations
hereunder.
 
(n)  Payment to Originator. With respect to any Receivable purchased by Finance
LLC from Originator, such sale shall be effected under, and in strict compliance
with the terms of, the First Tier Sale Agreement, including the terms relating
to the method of payment and amount and timing of payments to be made to
Originator in respect of the purchase price for such Receivable.
 
Section 4.2.  Negative Covenants of Finance LLC. Until the date on which this
Agreement terminates in accordance with its terms, Finance LLC hereby covenants
that: 
 
(a)  Name Change, Offices and Records. It will not (i) change its name, identity
or corporate structure (within the meaning of the applicable enactment of the
UCC) or relocate its chief executive office or any office where Records are kept
unless it shall have: (A) given Buyer (or its assigns) at least forty-five (45)
days’ prior written notice thereof and (B) delivered to Buyer (or its assigns)
all financing statements, instruments, legal opinions and other documents
requested by Buyer (or its assigns) in connection with such change or
relocation, or (ii) change its jurisdiction of incorporation (within the meaning
of the applicable enactment of the UCC) unless Buyer (and its assigns) shall
have received from Finance LLC, prior to such change, (A) those items described
in clause (i) hereof, and (B) if Buyer (or its assigns) shall so request, an
opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to Finance LLC’s valid existence and good standing and the perfection
and priority of Buyer’s ownership or security interest in the Receivables, the
Related Security and Collections. In accordance with Section 7.9(b), the
provisions of this Agreement shall apply to any successors or assigns.
 
(b)  Change in Payment Instructions to Obligors. It will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Blocked Account,
unless Buyer (or its assigns) shall have received, at least ten days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Blocked Account or Lock-Box, an executed Blocked Account Agreement with
respect to the new Blocked Account or Lock-Box; provided that it may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Blocked Account.
 
(c)  Modifications to Contracts and Credit and Collection Policy. It will not,
and will not exercise its rights under the First Tier Sale Agreement as to
permit Originator to, make any change to the Credit and Collection Policy that
could reasonably be expected to materially adversely affect the collectibility
of the Receivables (other than Additional Receivables) or the credit quality of
any newly created Receivables (other than Additional Receivables).
 
(d)  Sales, Liens. It will not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including the filing of any financing
statement) or with respect to, any Receivable, Related Security or Collections,
or upon or with respect to any Contract under which any Receivable arises, or
any Lock-Box or Blocked Account, or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favor of Buyer provided for herein), and it will defend the right, title and
interest of Buyer in, to and under any of the foregoing property, against all
claims of third parties claiming through or under it.
 
(e)  Accounting for Purchase. It will not, and will not permit any Affiliate to,
account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the sale of the
Receivables and the Related Security by it to Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale of the Receivables and the Related Security by it to Buyer except
to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with GAAP.
 
(f)  Termination Date Determination; Modification of Sale Agreement. It will not
(i) designate the Termination Date (as defined in the First Tier Receivables
Sale Agreement), or (ii) send any written notice to Originator in respect
thereof, in each case without the prior written consent of Buyer (or its
assigns), except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the First Tier Sale Agreement. It will not amend
or otherwise modify or terminate the First Tier Sale Agreement without the
written consent of Buyer (or its assigns), except with respect to a termination
upon the occurrence of a Termination Date arising pursuant to Section 5.1(d) of
the First Tier Sale Agreement.
 
(g)  Mergers, Acquisitions etc. It will not merge into or consolidate with any
other Person or permit any other Person to merge with or into or consolidate
with it, or purchase, lease or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of any other Person
(whether directly by purchase, lease or other acquisition of all or
substantially all of the assets of such Person or indirectly by purchase or
other acquisition of all or substantially all of the capital stock of such other
Person) other than acquisitions of Receivables pursuant to the First Tier Sale
Agreement.
 
ARTICLE V
 
TERMINATION EVENTS
 
Section 5.1.  Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
 
(a)  Finance LLC shall fail (i) to make any payment or deposit required
hereunder when due and such failure continues for two Business Days, (ii) to
perform or observe any term, covenant or agreement contained in Section 4.1(b),
4.1(c) or 4.1(h)-(j), Section 4.2 (other than as referred to in clause (i) of
this subsection (a) or Section 5.1(d)), and such failure shall continue for five
consecutive Business Days after the earlier of receipt of written notice thereof
from Buyer (or its assignees) or Finance LLC’s Responsible Officer’s or other
corporate officer’s actual knowledge thereof or (iii) to perform or observe any
term, covenant or agreement hereunder (other than as referred to in clause (i)
or (ii) of this subsection (a) or Section 5.1(d)) and such failure shall
continue for twenty consecutive days after the earlier of receipt of written
notice thereof from Buyer (or its assignees) or Finance LLC’s Responsible
Officer’s or other corporate officer’s actual knowledge thereof.
 
(b)  Any representation, warranty, certification or statement made by Finance
LLC in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been (i) with respect
to any representations warranties, certifications or statements which contain a
materiality qualifier, incorrect in any respect when made or deemed made and
(ii) with respect to any representations, warranties, certifications or
statements which do not contain a materiality qualifier, incorrect in any
material respect when made or deemed made; provided that a Termination Event
shall be deemed not to have occurred under this clause (b) with respect to a
breach of a representation or warranty made or deemed made in this Agreement
with respect to a Receivable if Finance LLC has accepted reassignment of such
Receivable in accordance with and by the date required by Section 1.3(a) of this
Agreement or with respect to a breach of a representation or warranty made or
deemed made in this Agreement with respect to a Receivable which breach affects
only Additional Amounts.
 
(c)  Failure of Finance LLC to pay any Indebtedness when due, giving effect to
any applicable grace periods.
 
(d)  (i) Finance LLC shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against Finance LLC seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and such proceeding is not dismissed within (30) thirty days; or (iii) any such
Person shall take any corporate action to authorize any of the actions set forth
in clauses (ii) above in this subsection (d).
 
(e)  A Change of Control shall occur.
 
(f)  A Material Adverse Effect shall occur.
 
(g)  One or more judgments, decrees, arbitration or binding mediation award(s)
and/or settlement(s) for the payment of money in excess of $100,000 in the
aggregate shall be entered against Finance LLC, and either (i) within thirty
(30) days from the later of (A) the entry of any such judgment or decree or the
date of any such award or settlement (as applicable) and (B) the date any
payment is required to be made on or with respect to any such judgment, decree,
award or settlement pursuant to the terms thereof, the same shall not have been
paid, discharged or vacated, or in the case of a judgment, decree or award,
stayed pending appeal, or shall not have been discharged or vacated within
thirty (30) days from the entry of a final order of affirmance on appeal or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgment, decree, award or settlement.
 
(h)  (i) The “Termination Date” under and as defined in the First Tier Sale
Agreement shall occur, or (ii) Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Finance LLC under the First Tier Sale
Agreement.
 
Section 5.2.  Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by Finance LLC; provided that upon the
occurrence of a Termination Event described in Section 5.1(d), or of an actual
or deemed entry of an order for relief with respect to Finance LLC under the
Federal Bankruptcy Code, the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Finance LLC and (ii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any amounts then
due and owing by Finance LLC to Buyer (or its assigns). The aforementioned
rights and remedies shall be in addition to all other rights and remedies of
Buyer and its assigns available under this Agreement and the other Transaction
Documents, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1.  Indemnities by Finance LLC. Without limiting any other rights that
Buyer may have hereunder or under the First Tier Sale Agreement or applicable
law, Finance LLC hereby agrees to indemnify Buyer and its assigns and the
officers, directors, agents and employees of Buyer and its assigns (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer or its assigns of an
interest in the Receivables, excluding, however: 
 
(i)  Indemnified Amounts to the extent that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification, it being the intention of Finance LLC to indemnify such
Indemnified Party against the consequences of its own negligence;
 
(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are solely due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to Finance LLC for uncollectible
Receivables;
 
(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization; provided, however, that nothing
contained in this sentence shall limit the liability of Finance LLC or limit the
recourse of Buyer or its assigns to Finance LLC for amounts otherwise
specifically provided to be paid by Finance LLC under the terms of this
Agreement; or
 
(iv)  Indemnified Amounts relating to and affecting only Additional Amounts.
 
Without limiting the generality of the foregoing indemnification (and, in the
case of the following clauses (D) through (M), in each case without limiting
Finance LLC’s obligations under the following clauses (A), (B) or (C)), Finance
LLC shall indemnify the Indemnified Parties for Indemnified Amounts relating to
or resulting from:
 
(A)  any representation or warranty made by or on behalf of Finance LLC (or any
officers of any such Person) in this Agreement, any other Transaction Document
or any other information or report delivered by such Person pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;
 
(B)  the failure by Finance LLC to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Finance LLC to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
 
(C)  any failure of Finance LLC to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
 
(D)  any products liability, environmental, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
 
(E)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable other than any
portion thereof constituting an Additional Amount (including a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms
or based on such Obligor being immune from claims on the grounds on sovereign
immunity or otherwise immune or not subject to legal action, suit or
proceeding), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or the furnishing or failure to furnish such
merchandise or services;
 
(F)  the commingling by or on behalf of Finance LLC or any of its Affiliates of
Collections of Receivables at any time with other funds;
 
(G)  any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Receivables
or any other investigation, litigation or proceeding relating to Finance LLC in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 
(H)  any Termination Event described in Section 5.1(d)(iii);
 
(I)  any failure of Finance LLC to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Finance LLC to give
reasonably equivalent value to Originator under the First Tier Sale Agreement in
consideration of the transfer by Originator of any Receivable, or any attempt by
Originator or Finance LLC to void such transfer under statutory provisions or
common law or equitable action;
 
(J)  any failure to vest in Buyer, or to transfer to Buyer, legal and equitable
title to, and ownership of, the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents);
 
(K)  the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of a Purchase or at any subsequent time;
 
(L)  any avoidance or attempt by Originator or Finance LLC to void any Purchase
hereunder under statutory provisions or common law or equitable action, and
 
(M)  the failure by Finance LLC or any Affiliate to pay when due any taxes,
including sales, excise or personal property taxes.
 
Section 6.2.  Other Costs and Expenses. Finance LLC shall pay to Buyer on demand
all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution and delivery of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder. Finance
LLC shall pay to Buyer and its assigns on demand any and all costs and expenses
of Buyer, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents (including any amendments hereto or thereto).
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1.  Waivers and Amendments.
 
(a)  No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b)  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Finance LLC and Buyer and, to the extent
required under the Purchase Agreement, the Program Agent and the Required
Committed Investors.
 
Section 7.2.  Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature page hereto or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (iii) if given by any other means, when received
at the address specified in this Section 7.2.
 
Section 7.3.  Protection of Ownership Interests of Buyer.
 
(a)  Finance LLC agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may reasonably
request, to perfect, protect or more fully evidence the Investor Interests, or
to enable Buyer (or its assigns) to exercise and enforce their rights and
remedies hereunder. At any time, Buyer (or its assigns) may, at Finance LLC’s
sole cost and expense, direct Finance LLC to notify the Obligors of Receivables
of the ownership interests of Buyer under this Agreement and may also direct
that payments of all amounts due or that become due under any or all Receivables
be made directly to Buyer or its designee.
 
(b)  If Finance LLC fails to perform any of its obligations hereunder and such
failure shall continue for five Business Days after notice from Buyer (or its
assigns) of such failure, Buyer (or its assigns) may (but shall not be required
to) perform, or cause performance of, such obligation, and Buyer’s (or such
assigns’) costs and expenses reasonably incurred in connection therewith shall
be payable by Finance LLC as provided in Section 6.2. Finance LLC irrevocably
authorizes Buyer (and its assigns) at any time and from time to time in the sole
discretion of Buyer (or its assigns), and appoints Buyer (and its assigns) as
its attorney(es)-in-fact, to act on its behalf (i) to file financing statements
necessary or desirable in Buyer’s (or its assigns’) sole discretion to perfect
and to maintain the perfection and priority of the interest of Buyer in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as Buyer (or its assigns) in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of Buyer’s interests in the Receivables. This appointment is
coupled with an interest and is irrevocable.
 
Section 7.4.  Confidentiality.
 
(a)  Finance LLC agrees to be bound by the provisions of Section 7.4(a) of the
First Tier Sale Agreement with respect to any information delivered or made
available by Buyer (or its assigns) to it, as though references therein to
“Originator” and “Buyer” instead referred to Finance LLC and to Buyer hereunder,
respectively.
 
(b)  Buyer agrees to be bound by the provisions of Section 7.4(b) of the First
Tier Sale Agreement with respect to any information delivered or made available
by Finance LLC to it, as though references therein to “Buyer” and “Originator”
instead referred to Buyer hereunder and to Finance LLC, respectively.
 
(c)  Notwithstanding the foregoing, Finance LLC and Buyer (and its assigns) may
disclose to any and all other Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such tax treatment
and tax structure.
 
Section 7.5.  Bankruptcy Petition. 
 
(a)  Finance LLC and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior Indebtedness of each Conduit Investor, it will not institute against, or
join any other Person in instituting against, such Conduit Investor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
 
(b)  Finance LLC hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding Capital, Yield and
all other amounts due to the Program Agent, any Managing Agent or any Investor
under the Purchase Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
(c)  Buyer hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding Capital, Yield and all
other amounts due to the Program Agent, any Managing Agent or any Investor under
the Purchase Agreement, it will not institute against, or join any other Person
in instituting against, Finance LLC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
 
Section 7.6.  CHOICE OF LAW. THE SALE, TRANSFER AND CONVEYANCE OF RECEIVABLES,
TOGETHER WITH RELATED SECURITY AND COLLECTIONS, UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), AND OTHERWISE THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
Section 7.7.  CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS (A) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (B) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (C) AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SPECIFIED PURSUANT TO
SECTION 7.2 OR AT SUCH OTHER ADDRESS OF WHICH THE PARTIES HERETO SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND (E) WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS ANY SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
Section 7.8.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY FINANCE
LLC PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
 
Section 7.9.  Integration; Binding Effect; Survival of Terms. 
 
(a)  This Agreement and any other document executed in connection herewith
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.
 
(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by Finance LLC pursuant to
Article II, (ii) the indemnification and payment provisions of Article VI, and
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.
 
Section 7.10.  Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SNG FINANCE COMPANY, L.L.C.
 
By: /s/John J. Hopper                                            
Name:  John J. Hopper
Title:     Vice President and Treasurer
 
Address: SNG Finance Company, L.L.C.
1001 Louisiana Street
Houston, Texas 77002
Attention: Treasurer


 
SNG FUNDING COMPANY, L.L.C.
 
By SNG Finance Company, L.L.C., its Manager
 
By: /s/John J. Hopper                                          
Name:  John J. Hopper
Title:     Vice President and Treasurer
 
Address: SNG Funding Company, L.L.C.
1001 Louisiana Street
Houston, Texas 77002
Attention: Treasurer


 


 

--------------------------------------------------------------------------------


EXHIBIT I TO
SECOND TIER RECEIVABLES SALE AGREEMENT




DEFINITIONS




As used in this Agreement and the Exhibits, Schedules and Annexes hereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof). If a
capitalized term is used in this Agreement, or in any Exhibit, Schedule or Annex
hereto, and not otherwise defined therein or in this Exhibit I, such term shall
have the meaning assigned thereto in Exhibit I to the Purchase Agreement or to
the First Tier Sale Agreement.
 
“Agreement” means this Second Tier Receivables Sale Agreement, dated as of
October 6, 2006, between Finance LLC and Buyer, as the same may be amended,
restated or otherwise modified.
 
“Buyer” has the meaning set forth in the preamble.
 
“Change of Control” means Originator’s failure to own, directly, 100% of the
issued and outstanding member interests of Finance LLC or Finance LLC’s failure
to own, directly, 100% of the issued and outstanding member interests of Buyer.
 
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2.0% per annum.
 
“Discount Factor” means a percentage (initially 0.59%) calculated to provide
Buyer with a reasonable return on its investment in the Receivables after taking
account of (i) the time value of money based upon the anticipated dates of
collection of the Receivables and the cost to Buyer of financing its investment
in the Receivables during such period and (ii) the risk of nonpayment by the
Obligors. Finance LLC and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Monthly Period, shall apply only
prospectively and shall not affect the Purchase Price payment in respect of a
Purchase which occurred during any Monthly Period ending prior to the Monthly
Period during which Finance LLC and Buyer agree to make such change.
 
“El Paso Entity” has the meaning set forth in Section 4.1(j).
 
“First Tier Sale Agreement” has the meaning set forth in the Preliminary
Statements.
 
“Independent Manager” means a manager of Finance LLC who satisfies the
requirements for an “Independent Manager” as set forth in Finance LLC’s limited
liability company agreement as in effect on the date of this Agreement.
 
“Initial Purchase Date” has the meaning set forth in Section 1.1(a).
 
“Investor Interests” has the meaning set forth in the Preliminary Statements.
 
“Junior Interest” has the meaning set forth in the Preliminary Statements.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of Finance LLC or Buyer, (ii) the ability of Finance LLC or Buyer to
perform its obligations under this Agreement or any other Transaction Document,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) the interest or Buyer or its assigns in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.
 
“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.
 
“Originator” has the meaning set forth in the Preliminary Statements.
 
“Finance LLC” has the meaning set forth in the preamble.
 
“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
 
“Program Agent” has the meaning set forth in the Preliminary Statements.
 
“Purchase” means a purchase under this Agreement by Buyer from Finance LLC of
the Receivables, the Related Security and the Collections related thereto,
together with all related rights in connection therewith as described in
Section 1.1.
 
“Purchase Agreement” has the meaning set forth in the Preliminary Statements.
 
“Purchase Price” means, with respect to any Purchase from Finance LLC on any
date, the aggregate price to be paid to Finance LLC for such Purchase in
accordance with Section 1.2 for the Receivables, Related Security and
Collections being sold to Buyer on such date, which price shall equal (i) the
product of (x) the Original Balance of such Receivables, multiplied by (y) one
minus the Discount Factor then in effect, minus (ii) any Purchase Price Credits,
Repurchase Prices and Special Adjustment Credits to be credited against the
Purchase Price otherwise payable in accordance with Section 1.3.
 
“Purchase Price Credit” has the meaning set forth in Section 1.3(a).
 
“Receivable” means (i) the indebtedness and other obligations owed to Finance
LLC (prior to giving effect to any transfer or conveyance under this Agreement)
or Buyer (after giving effect to the transfers and conveyances under this
Agreement), including any indebtedness, obligation or interest constituting an
account or payment intangible, to the extent such indebtedness and other
obligations arise in connection with reservation charges for the daily
transportation or storage of natural gas by Originator and without regard to
whether the applicable Obligor shall have been invoiced therefor and (ii) the
Additional Amounts, and includes the obligation to pay any Finance Charges with
respect thereto; provided that the term “Receivable” shall not include any such
indebtedness or obligations that, (A) prior to such indebtedness or obligations
being transferred and conveyed to Finance LLC under the First Tier Sale
Agreement, were owed to Originator by any of its Affiliates from time to time or
(B) prior to such indebtedness or obligations being transferred and conveyed to
Buyer hereunder, Originator shall have notified Finance LLC and the Program
Agent in writing are not Eligible Receivables, or (C) is an Excluded Receivable
(as defined in the First Tier Sale Agreement). Indebtedness and other rights and
obligations arising from any one transaction, including indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Finance LLC treats such indebtedness, rights or obligations as a separate
payment obligation.
 
“Records” means, with respect to any Receivable,
 
(i) all Contracts; and
 
(ii) (in each case solely to the extent of the rights therein (if any) of
Originator, Seller or Finance LLC, as applicable) all other documents, books,
records and other information (including computer programs, tapes, disks, punch
cards, data processing software and related property and rights) relating to
such Receivable, any Related Security therefor and the related Obligor.
 
“Related Security” means, with respect to any Receivable:
 
(i)  all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,
 
(ii)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iii)  all Records related to such Receivable,
 
(iv)  all of Finance LLC’s right, title and interest in, to and under the First
Tier Sale Agreement, and
 
(v)  all proceeds of any of the foregoing.
 
“Repurchase Price” has the meaning set forth in Section 1.3(a).
 
“Special Adjustment Credit” has the meaning set forth in Section 1.3(b).
 
“Termination Date” means the earliest to occur of (i) the Amortization Date
under the Purchase Agreement, (ii) the “Termination Date” under, and as defined
in, the First Tier Sale Agreement, (iii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(d), and (iv) the
Business Day specified in a written notice from Buyer to Finance LLC following
the occurrence and during the continuance of any other Termination Event.
 
“Termination Event” has the meaning set forth in Section 5.1.
 
“Transferee” has the meaning set forth in Section 7.4.
 
Additionally, unless otherwise specified herein:
 
(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
 
(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified or replaced (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Transaction
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in this Agreement shall be
construed to refer to this Agreement in its entirety and not to any particular
provision thereof, (iv) all references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 



--------------------------------------------------------------------------------



 